Citation Nr: 1048478	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  09-28 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for nonservice-connected 
pension benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1978 to March 1981 
and also had reserve service with the Army National Guard from 
March 1976 to August 1976. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision of the Pension 
Management Center in Milwaukee, Wisconsin, which denied 
nonservice-connected pension benefits.  This claim is under the 
jurisdiction of the RO in Detroit, Michigan. 

In July 2010, the Veteran testified at a videoconference hearing 
before the undersigned.  A transcript of the hearing has been 
associated with the claims file.

In the Veteran's October 2008 application for benefits, he 
claimed entitlement to service connection for the loss of 
a kidney due to cancer, diabetes, drop foot, morbid 
obesity, and a knee disability.  At the July 2010 hearing, 
the Veteran stated that he had psychiatric problems in 
service and that he currently had psychiatric problems.  
Thus, the Board finds that the July 2010 Board hearing 
raises a service connection claim for a psychiatric 
disorder.  The claims file does not reflect that these 
issues have been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them and they are referred to the AOJ 
for appropriate action.  


FINDING OF FACT

The Veteran's periods of service from April 1978 to March 1971 
and from March 1976 to August 1976 were not during a period of 
war.






CONCLUSION OF LAW

The basic requirements for entitlement to nonservice-connected 
pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521, 
5303 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.2, 3.3, 3.12 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Id.




I.	Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)), imposes 
obligations on VA in terms of its duties to notify and assist 
claimants. In cases such as this, however, where the decision 
rests on the interpretation and application of the relevant law, 
the Veterans Claims Assistance Act of 2000 does not apply. See 
Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 
(2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was 
not required where evidence could not establish entitlement to 
the benefit claimed).

II. Nonservice-Connected Pension Benefits

The Veteran contends that he is entitled to nonservice-connected 
pension benefits.  For the reasons that follow, the Board finds 
that entitlement to nonservice-connected pension benefits is not 
warranted. 

Under 38 U.S.C.A. § 1521, pension is payable to a veteran who 
meets the service requirements and who is permanently and totally 
disabled due to nonservice-connected disabilities that are not 
the result of willful misconduct.  38 U.S.C.A. § 1521(a) (West 
2002 & Supp. 2009).  A veteran meets the service requirements if 
such veteran served in the active military, naval, or air 
service: (1) for ninety (90) days or more during a period of war, 
(2) during a period of war and was discharged or released from 
such service for a service-connected disability, (3) for a period 
of 90 consecutive days or more and such period began or ended 
during a period of war, or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more than 
one period of war.  38 U.S.C.A. § 1521(j).

The Veteran's service personnel records show active duty service 
from April 1978 to March 1981.  The Veteran also had reserve 
service with the Army National Guard from March 1976 to August 
1976 after enlisting in December 1975.  These periods fall 
between the Vietnam era, which was from February 28, 1961 (or 
from August 5, 1964 for veterans who did not serve in the 
Republic of Vietnam prior to that date) to May 7, 1975, and the 
Persian Gulf War, which began in 1990.  38 C.F.R. § 3.2(f)(i).  
Accordingly, the Veteran did not have active service during a 
period of war as defined by 38 C.F.R. § 3.2.  Because the 
Veteran's service dates do not correspond to any recognized 
period of war, he does not meet the basic eligibility 
requirements for pension entitlement.

There is no authority in the law for an award of nonservice-
connected pension benefits without service during a period of 
war.  As such, the Veteran's claim for VA nonservice-connected 
pension benefits based on wartime service must be denied.


ORDER

Entitlement to nonservice-connected pension benefits is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


